United States Court of Appeals
                     For the First Circuit


No. 04-1324


                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          GARY SAHLIN,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on February 22, 2005, is
amended as follows:

     On page 11, line 22, replace "Fed. R. Civ. P. 11(c)(1)" with
"Fed. R. Crim. P. 11(c)(1)".